Title: To Benjamin Franklin from Emanuel Mendes da Costa, 2 February 1767
From: Mendes da Costa, Emanuel
To: Franklin, Benjamin


 
 By Order of the President.
 Sir,
 
The Committee (to whom the Consideration of the Papers communicated to the Society at their Weekly Meetings is referred, by Virtue of a Statute of the said Society, passed at a Council, held on the 26th Day of March, 1752) having been appointed to meet at the Society’s House in Crane-Court, Fleetstreet, on Thursday the 12 of february 1767 after the Meeting (the List of papers already sent) your Presence at the said Committee is then and there desired accordingly. I am Sir Your h[umble] Servant
Emanuel Mendes DA CostaCl
  From the House of the  Royal Society,  2d february 1767
 Addressed: To / Benjamin Franklin LLD / p[re]sent